DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 14, 2021 and July 26 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are considered by the examiner.
The information disclosure statement filed May 14, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, all 6 listed identified documents under Other – Non Patent Literature Documents of corresponding Doc. No.’s AY, AZ, BA, BB, BC and BD, have no filed copies thereof. 
The information disclosure statement filed May 14, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, all 6 listed identified documents under Other – Non Patent Literature Documents of corresponding Doc. No.’s AY, AZ, BA, BB, BC and BD, have no statements of relevance. 



Specification
The disclosure is objected to because of the following informalities: 
Paragraph (¶) 0061 recites “the housing segments 26” where the drawing reference numeral “26” does not match with the numeral used in preceding designation as “housing segments 16” in ¶0059. 
¶0063 recites “the support structure 32” where the drawing reference numeral “32” does not match with the numeral used in preceding designation as “support structure 20” in ¶s0059-0061.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the light output” and “the at least one panel supporting plane”.  These limitations lack antecedent basis.  Though claim 3 have these antecedent basis, claim 4 does not depend on claim 3.  
Claim 5 recites the limitation “the at least one panel supporting plane”.  This limitation lack antecedent basis.  Though claim 3 have the antecedent basis, claim 5 does not depend on claim 3.
Claim 6 is indefinite for depending on indefinite claim 5.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, 14-17 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLESKE et al (US 2016/0178146 A1).
Regarding claim 1, OLESKE discloses a luminaire structure (1100 in Figs.9-10 described in ¶0135 as an integrated ceiling and light system 1100), comprising a plurality of housing segments (1200 in Fig.10 showing a plurality of adjacent light modules 1200 described in ¶s0142-0143 and ¶0153 as one or more of the light modules 1220 coupled to each of the vertical panels 1150, and Figs.12A-12C showing cross-sections of light modules 1200 each having a front surface 1212 and rear surface 1214 enclosing LED 1204 described at least in ¶0148 & ¶0153, and as a housing 1215 in ¶0167 shown in Fig.14), each with at least one lighting zone (1151 & 1152 in Figs.10-11C described in ¶0138 as top edge 1151 and bottom edge 1152 of each vertical panel 1150), and configured to be assembled to form a support structure (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146) defining at least one panel supporting zone (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C) for supporting at least one acoustic panel (1150 in Figs.10-12C described as vertical panels 1150 configured for acoustic purposes in ¶s0139-0140) removably attached thereto (¶s0145-0146), wherein each of the lighting zones (1151 & 1152 in Figs.10-11C) in the support structure (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C) is oriented to be adjacent (¶0138 describes as top edge 1151 and bottom edge 1152 of each vertical panel 1150) the at least one acoustic panel (1150), and operable to receive a lighting module (light modules 1200 described in ¶s0142-0143 and ¶0153) to deliver light to an interior space (¶0143, ¶0147, ¶0149 describe light modules 1200 emitting light into interior space or illuminate the interior space).
Regarding claim 2, OLESKE discloses the at least one panel (1150 in Figs.10-12C described as vertical panels 1150 configured for acoustic purposes in ¶s0139-0140).
Regarding claim 3, OLESKE discloses the at least one panel supporting zone (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and coupling element 1240 such as barbed pins in ¶s0145-0146) configured to define at least one panel supporting plane (¶0138 describes panel 1150 having flat tile or panel-like body with 1155 and/or 1156 as first and second major surfaces in Figs.12A-12C), and wherein one or more of the lighting zones (1151 & 1152 in Figs.10-11C described in ¶0138 as top edge 1151 and bottom edge 1152 of each vertical panel 1150) are oriented with a light output (1208 and 1211 in Figs.12A-12C) disposed at an angle between about 0 and about 180 degrees relative to the panel supporting plane (¶0138 describes panel 1150 having flat tile or panel-like body with 1155 and/or 1156 as first and second major surfaces in Figs.12A-12C).
Regarding claim 4, OLESKE discloses the light output (1208 and 1211 in Figs.12A-12C)  oriented at about 90 degrees to the at least one panel supporting plane (¶0138 describes panel 1150 having flat tile or panel-like body with 1155 and/or 1156 as first and second major surfaces in Figs.12A-12C).
Regarding claim 8, OLESKE discloses a plurality of hub segments (Fig.10 shows grid support elements 1111 disposed between light modules 1200) to join with the housing segments (1200) to form the support structure (1111 in Fig.11C or 12C).
Regarding claim 9, OLESKE discloses each housing segment (1200 in Fig.10 showing a plurality of adjacent light modules 1200 described in ¶s0142-0143 and ¶0153 as one or more of the light modules 1220 coupled to each of the vertical panels 1150, and Figs.12A-12C showing cross-sections of light modules 1200 each having a front surface 1212 and rear surface 1214 enclosing LED 1204 described at least in ¶0148 & ¶0153, and as a housing 1215 in ¶0167 shown in Fig.14) includes a mounting zone (as coupling element 1250 in Figs.12A-12C described in ¶s0145-0146, or as grid support member 1111 as described in ¶0158) opposite the lighting zone (1151 & 1152 in Figs.10-11C described in ¶0138 as top edge 1151 and bottom edge 1152 of each vertical panel 1150), the mounting zone (1250 in Figs.12A-12C, and/or 1111 in Fig.12C) being oriented toward a region to be behind, or adjacent to (¶0158 and see Fig.12C), the at least one acoustic panel (1150).
Regarding claim 10, OLESKE discloses a mounting module (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146) to be received in the mounting zone (as coupling element 1250 in Figs.12A-12C described in ¶s0145-0146, or as grid support member 1111 as described in ¶0158), wherein the mounting module (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146) and/or the at least one acoustic panel (1150) cooperate to form a mounting interface (Fig.12C shows coupling between grid support member 1111 engaged with the recess with groove or slot of panel 1150 described in ¶0158) therebetween, for the removable attachment of the at least one acoustic panel (1150) to the support structure (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146).
Regarding claim 11, OLESKE discloses the mounting interface (Fig.12C shows coupling between grid support member 1111 engaged with the recess with groove or slot of panel 1150 described in ¶0158) includes at least one first mounting structure (1113 in Fig.12C described as a flange 113 [sic] in ¶0158) on the mounting module (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146) to receive at least one second mounting structure (¶0158 describes the vertical panel 1150 has a groove or slot for receiving the flange 113 of the grid support member 111) on the at least one acoustic panel (1150).
Regarding claim 14, OLESKE discloses a luminaire assembly (1100 in Fig.10) comprising a plurality of luminaire structures (Fig.10 shows plurality of light modules 1200 as described in ¶0153 joined with each of or corresponding plurality of end-to-end and laterally spaced vertical panels 1150) of claim 1.
Regarding claim 15, OLESKE discloses the luminaire structures (Fig.10 shows plurality of light modules 1200 as described in ¶0153 joined with each of or corresponding plurality of end-to-end and laterally spaced vertical panels 1150) configured in one or more of a zig zag, T, C, X, triangular, rectangle or square orientations, in end-to-end (Fig.10) or other configurations.
Regarding claim 16, OLESKE discloses a method of assembling a luminaire structure (¶s0134-0137 describe an integrated ceiling and light system 1100 forming a ceiling for an interior room or space 11101 that includes an overhead grid support system 1110 of grid support members 1111 to mount and couple a plurality of vertical panels 1150 to hang vertically downwardly from the grid support members 1111 for acoustic management and use with light module 1200 with the vertical panels 1150 to illuminate a room or interior space), comprising: providing a plurality of elongate housing segments (1200 in Fig.10 showing a plurality of adjacent light modules 1200 described in ¶s0142-0143 and ¶0153 as one or more of the light modules 1220 coupled to each of the vertical panels 1150, and Figs.12A-12C showing cross-sections of light modules 1200 each having a front surface 1212 and rear surface 1214 enclosing LED 1204 described at least in ¶0148 & ¶0153, and as a housing 1215 in ¶0167 shown in Fig.14), each with at least one peripheral region (front surface 1212 or rear surface 1214 in Figs.11A-12C) configured to define a lighting zone (1151 & 1152 in Figs.10-11C described in ¶0138 as top edge 1151 and bottom edge 1152 of each vertical panel 1150) to receive a lighting module (1200 in Figs.10-12C) to deliver light to an interior space (¶0143, ¶0147, ¶0149 describe light modules 1200 emitting light into interior space or illuminate the interior space); assembling (¶s0142-0147 describe coupling light modules 1200 to top and bottom edges 1151,1152 of vertical panels 1150) the elongate housing segments (1200 in Fig.10) together to form a support structure (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and coupling element 1240 such as barbed pins in ¶s0145-0146) defining at least one panel supporting zone (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C) for supporting at least one acoustic panel (1150 in Figs.10-12C described as vertical panels 1150 configured for acoustic purposes in ¶s0139-0140); and installing (¶s0145-0146) the at least one acoustic panel (1150) on the at least one panel supporting zone (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C).
Regarding claim 17, OLESKE discloses the step of configuring the at least one panel supporting zone (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and coupling element 1240 such as barbed pins in ¶s0145-0146) to define at least one panel supporting plane (¶0138 describes panel 1150 having flat tile or panel-like body with 1155 and/or 1156 as first and second major surfaces in Figs.12A-12C).
Regarding claim 21, OLESKE discloses installing each of a plurality of hub segments (Fig.10 shows grid support elements 1111 disposed between light modules 1200) between corresponding end regions of adjacent ones of the housing segments (1200) to form the support structure (1111 in Fig.11C or 12C).
Regarding claim 22, OLESKE discloses configuring each housing segment (1200 in Fig.10 showing a plurality of adjacent light modules 1200 described in ¶s0142-0143 and ¶0153 as one or more of the light modules 1220 coupled to each of the vertical panels 1150, and Figs.12A-12C showing cross-sections of light modules 1200 each having a front surface 1212 and rear surface 1214 enclosing LED 1204 described at least in ¶0148 & ¶0153, and as a housing 1215 in ¶0167 shown in Fig.14) includes a mounting zone (as coupling element 1250 in Figs.12A-12C described in ¶s0145-0146, or as grid support member 1111 as described in ¶0158) opposite the lighting zone (1151 & 1152 in Figs.10-11C described in ¶0138 as top edge 1151 and bottom edge 1152 of each vertical panel 1150), the mounting zone (1250 in Figs.12A-12C, and/or 1111 in Fig.12C) being oriented toward a region to be behind, or adjacent to (¶0158 and see Fig.12C), the at least one acoustic panel (1150).
Regarding claim 23, OLESKE discloses providing a mounting module (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146) to be received in the mounting zone (as coupling element 1250 in Figs.12A-12C described in ¶s0145-0146, or as grid support member 1111 as described in ¶0158), wherein the mounting module (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146) and/or the at least one acoustic panel (1150) cooperate to form a mounting interface (Fig.12C shows coupling between grid support member 1111 engaged with the recess with groove or slot of panel 1150 described in ¶0158) therebetween, for the removable attachment of the at least one acoustic panel (1150) to the support structure (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146).
Regarding claim 24, OLESKE discloses providing the mounting interface (Fig.12C shows coupling between grid support member 1111 engaged with the recess with groove or slot of panel 1150 described in ¶0158) includes at least one first mounting structure (1113 in Fig.12C described as a flange 113 [sic] in ¶0158) on the mounting module (1111 and/or 1250 in Figs.11A-11C & Figs.12A-12C described as grid support members 1111 in ¶0141 and ¶0158 and coupling element 1240 such as barbed pins in ¶s0145-0146) to receive at least one second mounting structure (¶0158 describes the vertical panel 1150 has a groove or slot for receiving the flange 113 of the grid support member 111) on the at least one acoustic panel (1150).



Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 12, 13, 18-20, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach: from claim 5, the luminaire structure of claim 1, wherein the at least one panel supporting plane includes a pair of substantially parallel panel supporting planes defined on corresponding opposed surfaces of the support structure to receive a corresponding one of a pair of acoustic panels including the at least one acoustic panel; from claim 6, the luminaire structure of claim 5, wherein the lighting zones are configured to extend along and between an aligned pair of corresponding peripheral regions of the pair of acoustic panels; from claim 7, the luminaire structure of claim 1, wherein each of the lighting zones extends along a first length dimension of a corresponding housing segment and includes at least one first passage to receive the lighting module therein, for a first lighting mode, or to receive a cover module for a second non-lighting mode; from claim 12, the luminaire structure of claim 11, wherein the first mounting structure includes at least one strut extending outwardly from the mounting module and at least one lateral web structure extending therefrom to engage a complementary tab structure on the acoustic panel; from claim 13, the luminaire structure of claim 1, wherein the support structure defines a pair of opposed panel- locating regions for locating respective acoustic panels including the at least one acoustic panel on opposite sides of the support structure; from claim 18, the method of claim 17, further comprising configuring the least one panel supporting plane as a pair of substantially parallel panel supporting planes defined on corresponding opposed surfaces of the support structure to receive a corresponding one of a pair of acoustic panels, including the at least one acoustic panel; from claim 19 the method of claim 18, further comprising configuring the lighting zones to extend along and between an aligned pair of corresponding peripheral regions of the pair of acoustic panels; from claim 20, the method of claim 16 further comprising configuring each of the lighting zones to extend along a first length dimension of a corresponding housing segment, so that each lighting zone includes at least one first passage, and inserting a lighting module in the first passage for a first lighting mode, or a cover module for a second non-lighting mode; from claim 25, the method of claim 24, further comprising providing the first mounting structure as at least one strut extending outwardly from the mounting module and at least one lateral web extending therefrom; from claim 26, the method of claim 25, further comprising configuring the support structure to define a pair of opposed panel locating regions for locating respective acoustic panels on opposite sides of the support structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ROTERMUND (DE 202011104144 U1) shows a plurality of suspended luminaires 1 with vertically oriented housings 9 where sound-absorbing material 28 and foam 29 are supported in the chamber of housing 9 above control device and bottom lighting zone.  KHO SAM SEOK (KR 100998336 B1) shows a soundproof wall 100 in Figs.9-10 comprising a noise collector 510 provided with a U-shaped recovery member 512 formed with a guide hole 514 or interior passage where LED light 516 is disposed and emits light into noise extinction chamber 220 and shown in Fig.10 as three light output patterns from three LED lights 516 disposed in what appears to be three corresponding housing segments of recovery member 512 or collector 510.   SORENSEN et al (US 2013/0294061 A1) show in Figs.2A-2B a side view and bottom view of luminaire 200 with elongated luminaire body 205 that defines a channel 225 that can house LEDs and the body 205 including side flanges 210 becoming end flanges 215, where the flanges allow ceiling panels to rest on top surface of side flanges 210, and in Fig.8A showing connector 700 position to be coupled with two luminaires 200 and T-bar 105.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

May 21, 2022
AC